Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the center plate comprises a lower cover part configured to cover a second surface of the center plate including a lower blocking part disposed at a periphery of the lower cover part configured to block an inflow of foreign matters”. Neither the drawings nor the specification disclose a lower blocking part as a portion of the center plate.  The specification states the lower blocking part is part of the lower case. Thus, these limitations are considered new matter.
Claim 14 recites “the upper cover part comprises an upper blocking part”.  The specification states that the upper block part is part of the upper case and not the upper cover part.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the center plate comprises a lower cover part configured to cover a second surface of the center plate”.  It is unclear how the center plate can cover itself. The examiner believes this limitation to be a copy and past error.  For the purpose of examination, the lower cover part is considered to be a part of the lower case and described in the drawings and specification and not a part of the center plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 in view of Watai U.S. 2008/0310780.
Re clm 14, JP’218 disclose a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (C) having a piston rod (R, Fig. 3) disposed therethrough; a lower case (B) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (D) disposed between the upper case and the lower case such that the piston rod passes through the center plate; an upper cover part (41) configured to cover a first surface (upper surface of D) of the center plate, wherein the upper cover part comprises an upper blocking part (46 and 49) disposed at a periphery of the upper cover part configured to block an inflow of foreign matters; a lower cover part (21) configured to cover a second surface (lower surface of D) of the center plate including a lower blocking part (28) disposed at a periphery of the lower cover part, and configured to block an inflow of foreign matters.
JP’218 does not disclose a friction restraint part formed on one or both of the upper case and the lower case, and configured to restrain friction with the center plate.
Watai teaches a friction restraint part (6, Fig. 1) formed on one or both of the upper case and the lower case (shown on upper case in Fig. 1; “at least one bearing body” in [0009]), and configured to restrain friction with the center plate for the purpose of adjusting the coefficient of friction to obtain an optimum coefficient of friction ([0007] and [0009]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a friction restraint part formed on one or both of the upper case and the lower case, and configured to restrain friction with the center plate for the purpose of adjusting the coefficient of friction to obtain an optimum coefficient of friction.
	Re clm 15, JP’218 further discloses the upper cover part defining an upper hole (40) through which the piston rod passes, the center plate is configured to induce rotation of one or both of the upper case and the lower case.
	The improvement of Watai further discloses the friction restraint part is configured to restrain friction with the center plate ([0007] and [0009]).
Re clm 16, JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended toward the lower case along the periphery of the upper cover part; and an upper blocking protrusion part (46) protruding from the upper cover part toward the lower case, and disposed to face the upper blocking hook part across a space (radial gap between 46 and 49).
	
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 in view of Watai U.S. 2008/0310780 as applied to claim 14 above, and further in view of Lim KR 20110035223.
JP’218 in view of Watai discloses all the claimed subject matter as described above.
Re clm 17, JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which an upper blocking hook part (especially 27a) is configured to be locked and fixed.
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Lim teaches a similar device comprising a lower blocking dropping part (125, Fig. 3) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (117) so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter (page 5: lines ;page 5: the last line to page 6: line 2).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter.
	Re clm 18, JP’218 further discloses a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
Re clm 19, the improvement of Lim further discloses the upper blocking hook part comprises an upper inclined surface (lower surface of 117) formed thereon, and the lower blocking dropping part comprises a lower inclined surface (upper surface of 125 facing 117) corresponding to the upper inclined surface. It is noted that the claims do not set forth a reference datum from which “inclined” is measured. Any arbitrary reference can be chosen from which the surfaces in Fig. 3 of Lim are inclined.
Assuming inclined is defined relative to the radial direction of the device:
Lim does not disclose the upper blocking hook part comprises an upper inclined surface  formed thereon, and the lower blocking dropping part comprises a lower inclined surface corresponding to the upper inclined surface.
It would have been obvious to one of ordinary skill in the art to modify labyrinth path shape of Lim and provide the upper blocking hook part comprises an upper inclined surface  formed thereon, and the lower blocking dropping part comprises a lower inclined surface corresponding to the upper inclined surface, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). 

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding claims 1-13 are found persuasive.  Claims 1-13 are now indicated as allowable.  Applicant presented no arguments regarding new claims 14-20.  Claims 14-20 are rejected under 112(a), 112(b) and 103 as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656